BERDON, J.,
dissenting. We certified for review from the Appellate Court an important issue in this case and one upon which we apparently have not spoken, to wit: “Did the Appellate Court properly conclude that a violation of probation need not be wilful in order to justify a revocation of probation?” State v. Bostwick, 249 Conn. 920, 733 A.2d 235 (1999). After we granted certification, the defendant died and the state moved to dismiss on the ground of mootness.
I realize there is court precedent for dismissing an appeal after the death of the defendant; see, e.g., State v. Trantolo, 209 Conn. 169, 549 A.2d 1074 (1988); but that precedent is not predicated on our state constitution. Unlike the United States constitution, the state constitution does not confine the judicial power to actual cases and controversies. Rather, the “jurisdiction of [the] courts shall be defined by law.” Conn. Const., art. V, § 1. Indeed, we routinely have decided issues that are moot with respect to the parties. See Delevieleuse v. Manson, 184 Conn. 434, 436-37, 439 A.2d 1055 (1981); see also Loisel v. Rowe, 233 Conn. 370, 388, 660 A.2d 323 (1995) (Katz, J., dissenting); In re Romance M., 229 Conn 345, 358, 641 A.2d 378 (1994).
*120Whether we should dismiss the case of a defendant who dies while his case is on appeal should be decided on a case-by-case basis. One such instance should be “when the issue is of significant public importance and is likely to recur.” State v. Gartland, 149 N.J. 456, 464, 694 A.2d 564 (1997) (indicating significant public importance of domestic violence issues). The issue in the present case reaches the magnitude of that importance and we should consider the appeal.
In State v. McDonald, 144 Wis. 2d 531, 541, 424 N.W.2d 411 (1988), Justice Day wrote in dissent that to continue an appeal after death would extend a “court’s jurisdiction over criminal defendants beyond the grave. Its appellate grasp [would continue] ‘from here to eternity!’ ” Chief Justice Heffeman, concurring in the majority’s decision to allow the appeal to continue, wrote: “It may well be, as the dissent suggests, that the defendant in this case is in the hands of God. However, the responsibility for resolving the legal uncertainties left behind is squarely in the hands of this court. ... It is not [the decedent’s] appeal which is moot, as the dissent would have it, but rather . . . [the decedent’s] death which is moot, because [the decedent] did not take the potential errors of our justice system into the grave .... These potential errors remain behind to peiplex and confound [the decedent’s] relatives, friends, reputation, and the legal system.” Id., 540.
Other jurisdictions have asserted public policy considerations when refusing to dismiss a criminal appeal after the defendant’s death. State v. Burnison, 247 Kan. 19, 32, 795 P.2d 32 (1990) (death does not abate appeal as it is in public interest that issues raised be adjudicated on merits); State v. Jones, 220 Kan. 136, 137, 551 P.2d 801 (1976) (family of defendant and public have interest in final determination of criminal case); State v. Salazar, 123 N.M. 778, 945 P.2d 996, 1003-1004 (1997) (it is in best interests of decedent’s estate, remaining *121parties or society to conclude appeals where important issues of law concerned); Commonwealth v. Walker, 447 Pa. 146, 147-48, 288 A.2d 741 (1972) (in an asterisk footnote to its opinion, court stated “it is in the interest of both a defendant’s estate and society that any challenge initiated by a defendant to the regularity or constitutionality of a criminal proceeding be fully reviewed and decided by the appellate process”); State v. McDonald, supra, 144 Wis. 2d 536 (when defendant dies while appeal pending, regardless of cause of death, defendant’s right to appeal continues).
Accordingly, I dissent.